DETAILED ACTION

Status of Claims
Application filed 27 December, 2019 is acknowledged.   
Claims 1-12 are pending. 
Claims 1-12 are examined below.
Claims 1-3 and 5-12 are rejected.
Claim 4 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 27, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification 
The disclosure is objected to because of the following informalities: Paragraph 23. States “Here, in FIG. 2, the shape of the through holes 220 is a quadrangle” where it appears “FIG. 3” was intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US Pub. No. 2017/0188458; hereinafter “Hsieh”).

Regarding claim 1, Hsieh teaches a multi-layer substrate comprising:
a first insulating layer (Figure 3: 114C);
a conductor layer (136) that is provided on an upper surface of the first insulating layer and that has a penetrating portion (portions through which 44 extend);

a via hole (44) that penetrates the second insulating layer from an upper surface of the second insulating layer to reach at least an inside of the first insulating layer (reaches the inner surface of the layer 114C, rather than an outside portion at edges of the device) and that includes the penetrating portion of the conductor layer (Figure 3);
an insulating member with which the via hole is filled (114A); and
a third insulating layer (114A-2) that is stacked on the upper surface of the second insulating layer and that is formed integrally with the insulating member, wherein the conductor layer has a portion exposed in the via hole (Figures 3 and 4), and the insulating member covers an upper surface of the conductor layer exposed in the via hole and covers a lower surface of the conductor layer exposed in the via hole through the penetrating portion of the conductor layer (the lower half of the hole 44 is covered by insulating layer 144A-2).

Regarding claim 2, Hsieh teaches the conductor layer is a ground plane or a power plane (metal pad 136; Official Notice is taken that the metal pads must carry some voltage, whether it is positive, negative, or zero.).

Regarding claim 3, Hsieh teaches the penetrating portion includes a through hole formed inside the conductor layer (44) or a cutout formed in the outer periphery of the conductor layer.

Regarding claim 7, Hsieh teaches at least a portion of the via hole (44) overlaps with the penetrating portion (44) of the conductor layer in planar view (Figures 3 and 4).

Regarding claim 10, Hsieh teaches the third insulating layer is made of same material as the insulating member and is formed integrally with the insulating member in a seamless manner (Figure 3).

Regarding claim 11, Hsieh teaches the conductor layer includes:
a seed layer that is provided on the upper surface of the first insulating layer (paragraph 29); and
a plating layer that is formed by applying plating on the seed layer, and the seed layer is smaller than the plating layer in planar view (136).

Claims 1, 5, 6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide (US Pub. No. 2018/0031932).

Regarding claim 1, Koide teaches a multi-layer substrate comprising:
a first insulating layer (12);
a conductor layer (P3(L1)) that is provided on an upper surface of the first insulating layer and that has a penetrating portion (VB);
a second insulating layer (SE) that covers the conductor layer and that is stacked on the upper surface of the first insulating layer;
a via hole (VC2) that penetrates the second insulating layer from an upper surface of the second insulating layer to reach at least an inside of the first insulating layer (Figure 8) and that includes the penetrating portion of the conductor layer (Figure 8);

a third insulating layer (FI) that is stacked on the upper surface of the second insulating layer and that is formed integrally with the insulating member (Figure 8), wherein the conductor layer has a portion exposed in the via hole (VB), and the insulating member covers an upper surface of the conductor layer exposed in the via hole and covers a lower surface of the conductor layer exposed in the via hole through the penetrating portion of the conductor layer (Figure 8).

Regarding claim 5, Koide teaches a conductor pad (P3(L1)) that is provided on the upper surface of the first insulating layer and that is used for electrical connection; and
a conductive member (C) that penetrates the second insulating layer and that is connected to the conductor pad.

Regarding claim 6, Koide teaches the conductive member has same shape as the via hole in the second insulating layer (Figure 8).

Regarding claim 8, Koide teaches the via hole (VC2) that is filled with the insulating member overlaps with the conductor layer in planar view (Figure 8).

Regarding claim 9, Koide teaches the via hole has a tapered shape whose diameter decreases from the upper surface of the second insulating layer to a lower surface of the second insulating layer (Figure 8).

Regarding claim 12, Koide teaches a multi-layer substrate comprising:
a first insulating layer (Figure 8: 12);
a conductor pad (P3(L1)) that is provided on an upper surface of the first insulating layer and that is used for electrical connection; 
a second insulating layer (SE) that covers the conductor pad and that is stacked on the upper surface of the first insulating layer;
a conductive member (C) that penetrates the second insulating layer and that is connected to the conductor pad (Figure 8);
a via hole (VC) that penetrates the second insulating layer from an upper surface of the second insulating layer, that reaches at least an inside of the first insulating layer, and that, in the second insulating layer, has a shape identical to a shape of the conductive member (Figure 8);
an insulating member with which the via hole is filled (FI); and
a third insulating layer (FI) that is stacked on the upper surface of the second insulating layer and that is formed integrally with the insulating member.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Nowhere in the prior art is the explicit combination of limitations which includes all the limitations of claims 1 and 3 with the addition of the penetrating portion has a plurality of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito et al. (US 7,312,400).
Watanabe et al. (US 10,401,696)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANA C VIEIRA/Examiner, Art Unit 2817   
/PHAT X CAO/Primary Examiner, Art Unit 2817